Citation Nr: 1542730	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1952 and March 1954 to December 1972.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is now at the RO in Jackson, Mississippi. 

The appellant requested a hearing before the Board.  However, in November 2013, she withdrew her request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date and an increased rating for hearing loss and superficial mild skin fungus of the face and neck have been raised by the record in a June 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in August 2006, at the age of 76 years old, as result of acute myocardial infraction due to a consequence of hypertension and diabetes.  

2. Heart disease, hypertension and diabetes were not present until many years after service and are unrelated to service.  

3.  At the time of the Veteran's death, service connection had been established for hearing loss and superficial mild skin fungus of the face and neck. 

4.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in September 2011 correspondence. 

Certain additional notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  The Court of Appeals for Veterans Claims (Court) held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

As regards the claim of entitlement to DIC under 38 U.S.C.A. § 1318, the relevant facts are not in dispute.  Therefore, as that claim is being decided as a matter of law, and not on the facts of the case, the claim is denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, no further discussion of the VCAA requirements is required for this claim. 

Regarding the issue of service connection for the cause of the Veteran's death, the appellant was notified in a letter dated in July 2011 of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

At the time of the Veteran's death, he was service-connected for hearing loss and superficial mild skin fungus of the face and neck.  Although, the notice did not inform the appellant of the disabilities the Veteran was service-connected for at the time of his death, the appellant's contentions during this appeal prove actual knowledge of what service-connected disabilities the Veteran had.  The notice also sufficiently informed the appellant of the evidence necessary to substantiate a claim for a condition for which the Veteran was not yet service-connected but where service connection was warranted.  Hupp at 342.  She was told that DIC benefits could be awarded based on a demonstration that the Veteran died from a service-related injury or disease and she was asked to submit evidence of treatment of the Veteran, or sufficient information for VA to obtain treatment records.  A "service-related" injury or disease places in common language those conditions which service connection had not yet been granted but warrant service connection. 

The Board notes that the RO exhausted all efforts to obtain the Veteran's VA treatment records and the Veteran's service treatment records (STRs) from his first period of service.  In March 2012 correspondence, the RO noted the efforts to obtain the Veteran's VA treatment records, including the requests to the appellant and VA facilities.

For claims of service connection for cause of a Veteran's death, the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable.  Rather, whether to get an opinion in these types of claims should be considered under the general duties of 38 U.S.C.A. § 5103A(a), which provide that VA needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.  The Board is satisfied that all pertinent records have been obtained.  

Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for the Cause of Death

The appellant contends that the Veteran's shrapnel wounds, cold exposure during service, and heart murmur contributed to his death.  See February 2013 and July 2013 correspondence. 

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

It is not required that the disease be diagnosed in the presumptive period, but acceptable lay or medical evidence must show characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c) (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's death certificate states that he died in August 2006 as result of acute myocardial infarction due to a consequence of hypertension and diabetes.  

The Veteran was service-connected for hearing loss and superficial mild skin fungus of the face and neck.  Hence, there is nothing in the record to suggest, nor has the appellant alleged that a previously service-connected disability may have contributed materially to cause his death. 

In several correspondences, the appellant has alleged that the Veteran's cause of death was related to a heart murmur, cold weather, and a shrapnel wound. 

One of the theories of entitlement raised in this case is that a heart murmur recorded in service caused or was related to the Veteran's acute myocardial infarction.  The Veteran's STRS do not show the incurrence of acute myocardial infarction, hypertension, or diabetes.  On the Veteran's March 1954 reenlistment examination, the Veteran reported that he had never had heart trouble, shortness of breath, pain or pressure in his chest, or kidney stones.  On the Veteran's February 1958 discharge and re-enlistment examination, the Veteran reported a normal heart.  On a February 1958 STR, the physician noted that his heart was negative of any symptoms.  An April 1971 STR indicated that the Veteran had no cardiac symptoms and was in good health.  An April 1971 STR reflected that the Veteran had an abnormal electrocardiogram (EKG) for his age (slightly suggestive of an old right bundle branch), and the physician restricted the Veteran to no aerobics but noted that he was still medically qualified for general military service.  A June 1971 STR indicated that the Veteran had a Grade I systolic murmur.  It was further noted that the murmur had no pathology.  

On Veteran's January 1972 retirement examination, the Veteran reported that he had heart trouble and the physician noted that the Veteran had a functional heart murmur, scars, and that the Veteran denied a history of diabetes.  The report of an EKG done in January 1972 notes that it was interpreted as being within normal limits.  Further, on a February 1972 Report of Medical History, the Veteran reported that he was in good health and that he did not know if he ever had heart trouble.  The physician noted that the Veteran's vascular system had a Grade I systolic murmur, but that the Veteran's heart was normal.  Thus, although the Veteran's STRs show that the Veteran had a heart murmur, no heart disease such as coronary artery disease was shown.  

May 2004 private treatment records reflect that the private examiner assessed that the Veteran had transient dysarthria and right lower extremity hemiparesis, a history of daily alcohol use, mild diastolic murmur, and an abnormal chest exam.  X-rays revealed that the impression was a stable chest radiograph with no evidence of acute cardiopulmonary disease and that the heart was upper normal to mildly enlarged in size.  Further, May 2004 private treatment records reflect that the Veteran was diagnosed with a transient ischemic attack.

The appellant has alleged that the Veteran's shrapnel wound scar also caused the Veteran's death.  In a May 2004 private treatment record, the private examiner noted that the Veteran had a shrapnel wound to the chest.  However, the examiner found that the Veteran's heart was within normal limits and the examiner did not note that the shrapnel wound caused any heart problems.  Further, the Veteran's STRs were silent regarding a shrapnel wound to the chest.  There are no medical records that show that a shrapnel wound in the Veteran's chest played a role in his death.  

In July 2013 correspondence, the appellant alleged that the Veteran's cause of death was related to in-service cold weather exposure.  The appellant submitted articles regarding residuals of a cold weather injury during the Korean War.  Further, the article that the appellant submitted related to cold injuries such as neurological pain, tingling paraesthesia, numbness, etc., none of which are injuries or disabilities that are of record.   There are no STRs or VA treatment records that reflect that the Veteran had injuries related to cold weather exposure.  There is no competent evidence that cold weather exposure played a role in the Veteran's heart problems.  

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1377 n.4.  The appellant's own assertions as to etiology are of limited probative value.

In April 2012, the Veteran's claims file was reviewed by a VAMC Montgomery medical examiner.  The examiner reviewed the Veteran's claims folder and opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the cause of the Veteran's death and that the Veteran had a heart murmur noted in his STRs.  The examiner stated that there was no evidence of heart disease in the Veteran's STRS.  The examiner described what a murmur was and stated that a murmur does not indicate any valvular or other type of heart disease.  The examiner further noted that there was no history of ischemic heart disease while the Veteran was in military service.  The examiner stated that the acute myocardial infarction which caused his death in no way related to the function heart murmur noted in the Veteran's service.  The examiner noted the EKG from the Veteran's STRs and stated that the showing of the heart size at the upper limits of normal did not indicate cardiomegaly since the heart size was within the normal range.  The examiner further noted that the STRs stated the Veteran's abnormal EKG, but on review, the EKG was read as normal and no heart disease was found.  The examiner found no connection between the Veteran's cause of death of an acute myocardial infarction to the functional heart murmur noted while on active duty.  The Board finds the medical examiner's opinion of great probative value.   

The record contains no medical opinion that contradicts the April 2012 opinion.  The opinion reflects that the physician considered pertinent evidence, including service treatment records, private records, and the appellant's statements, in reaching a medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner also provided a clear rationale regarding the conclusion that the symptoms experienced in service, were unrelated to the acute myocardial infraction that caused the Veteran's death.  The Board places great weight on this opinion and finds it persuasive of a conclusion that the acute myocardial infraction that resulted in the Veteran's death was not related to the skin fungus and hearing loss he experienced beginning in service nor STR related to a heart murmur.  

The Board considered whether service connection could be granted on the chronic disease presumption due to diabetes.  The evidence is against a finding that the diabetes was the immediate cause of the Veteran's death manifested in his first post-service year.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  On the Veteran's retirement exam he stated that there was no history of diabetes.  However, a May 2004 private treatment record reflects that there was a family history of diabetes and hypertension.  The May 2004 private treatment record indicated that the Veteran did not have any chronic disease when he left military service.  While the Board noted that the Veteran's VA treatment records were not obtainable to note when the onset of diabetes occurred, there is no other evidence that the Veteran's diabetes manifested within one year after service.  Consequently, service connection for the cause of the Veteran's death on a presumptive basis as a chronic disease is not warranted.  

There is no other evidence in the record indicating a relationship between the Veteran's service, and the acute myocardial infraction that resulted in his death.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.

The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the appellant's claim for service connection for cause of the Veteran's death, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


